Citation Nr: 0306322	
Decision Date: 04/01/03    Archive Date: 04/10/03

DOCKET NO.  99-21 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Philadelphia, Pennsylvania


THE ISSUES

1.	Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left eye 
disability secondary to service-connected jaw fracture 
residuals.

2.	Entitlement to an increased rating for major depression, 
currently evaluated as 50 percent disabling.

(The issues of entitlement to a rating in excess of 40 
percent for jaw fracture residuals, and an initial rating 
in excess of 10 percent for headaches, as well as the 
issue of secondary service connection for a left eye 
disorder, will be the subjects of a future appellate 
decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had periods of active duty for training (ACDUTRA) 
as a member of a state Army National Guard from September 
1978 to April 1980, including a period from September 1978 to 
March 1979.  He also had a period of active service from July 
1980 to June 1981 from which he was discharged under other 
than honorable (OTH) conditions.  By July 1987 administrative 
decision, the RO determined that this OTH discharge precluded 
the veteran from VA benefits based on that period of service, 
other than health care under 38 U.S.C.A. Chapter 17.

The complex procedural appellate history of the issues on 
appeal was reported in detail in the Introduction of the 
March 2001 Board of Veterans' Appeals (Board) remand, and 
need not be repeated here, inasmuch as the current appeal 
arises from a July 1998 rating action that denied service 
connection for a left eye disorder as secondary to the 
service-connected jaw fracture residuals on the grounds that 
the claim was not well-grounded; granted service connection 
for headaches and assigned an initial rating of 10 percent 
from July 1992; granted an increased rating from 30 percent 
to 50 percent for major depression, effective July 1992; and 
denied a rating in excess of 40 percent for jaw fracture 
residuals.  In June 1999, the RO received the veteran's 
Notice of Disagreement with the denial of secondary service 
connection for a left eye disorder, the initial 10 percent 
rating assigned the headaches, and the 50 and 40 percent 
ratings assigned the major depression and jaw fracture 
residuals, respectively.  Inasmuch as the veteran's claim for 
a higher rating for headaches involves disagreement with the 
initial rating assigned, the Board has characterized the 
issue in accordance with Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  In September 1999, one Statement of the Case 
(SOCs) was issued with respect to the headache and major 
depression issues, and a separate SOC was issued with respect 
to the issues of secondary service connection for a left eye 
disorder and a rating in excess of 40 percent for jaw 
fracture residuals.  A Substantive Appeal on all 4 issues was 
received in October 1999.

In March 2001, the Board remanded these matters to the RO for 
further development and readjudication, to include 
adjudication of the claim for secondary service connection 
for a left eye disorder as a petition to reopen.  The RO 
accomplished the additional developed, but continued the 
denials of all four claims, as reflected in a December 2002 
Supplemental SOC (SSOC).  Hence, the matters have been 
returned to the Board for further appellate consideration.

The Board's decision on the petition to reopen the claim for 
secondary service connection for a left eye disorder, and the 
claim for a rating in excess of 50 percent for major 
depression is set forth below.  In view of the limited grant 
of the appeal to the extent that the Board has found that new 
and material evidence has been submitted to reopen the claim 
for secondary service connection for a left eye disorder, the 
Board is undertaking additional development with respect to 
the issue of secondary service connection for a left eye 
disorder, as well as the claims for an initial rating in 
excess of 10 percent for headaches, and a rating in excess of 
40 percent for jaw fracture residuals, pursuant to authority 
granted by 38 C.F.R. § 19.9(a)(2) (2002).  When it is 
completed, the Board shall provide notice of the development 
as required by Rule of Practice 903, 38 C.F.R. § 20.903 
(2002).  After giving notice and reviewing any response 
thereto, the Board will prepare a separate appellate decision 
addressing these issues.


FINDINGS OF FACT

1.	All notification and development action needed to fairly 
adjudicate the petition to reopen the claim for 
secondary service connection for a left eye disorder, 
and the claim for a rating in excess of 50 percent for 
major depression, has been accomplished.

2.	Service connection for a left eye disorder secondary to 
service-connected jaw fracture residuals was denied by 
rating action of January 1995; the veteran perfected an 
appeal with respect to the denial, but withdrew his 
appeal in January 1998.

3.	Evidence received subsequent to the January 1995 rating 
action is not cumulative or redundant of evidence 
previously of record, and is so significant that it must 
be considered in order to fairly decide the merits of 
the claim for secondary service connection for a left 
eye disorder.

4.	The veteran's major depression is primarily manifested 
by depression, anxiety, and disturbances of motivation 
and mood, resulting in sleep impairment, loss of 
interest, and poor energy, concentration, and appetite; 
these symptoms are reflective of occupational and social 
impairment with no more than reduced reliability and 
productivity.  


CONCLUSIONS OF LAW

1.	The unappealed January 1995 rating action denying 
secondary service connection for a left eye disorder is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 20.302, 20.1103 (2002).

2.	Since January 1995, new and material evidence has been 
submitted, and the requirements to reopen the claim 
for secondary service connection for a left eye disorder 
have been met.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2001).

3.	The criteria for a rating in excess of 50 percent rating 
for major depression have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. § 3.321 and 
Part 4, including §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, 
Diagnostic Code 9434 (2002). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The VCAA and its implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
They also include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim (38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b)), as well as the duty to notify a 
claimant what evidence will be obtained by whom (38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(b)).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)).

Having considered the record in light of the duties imposed 
by the VCAA and its implementing regulations, the Board finds 
that all notification and development action needed to fairly 
adjudicate the petition to reopen the claim for secondary 
service connection for a left eye disorder, and the claim for 
a rating in excess of 50 percent for major depression has 
been accomplished.

In the July 1998 rating action, the September 1999 SOCs, the 
March 2001 Board Remand, the August 2001 RO letter, and the 
December 2002 SSOC, the veteran and his representative were 
variously notified of the law and regulations governing 
entitlement to the benefits he seeks, the evidence which 
would substantiate his claims, and the evidence that had been 
considered in connection with his appeal.  Thus, the Board 
finds that he has received sufficient notice of the 
information and evidence needed to support his claims, and 
been provided ample opportunity to submit information and 
evidence.  Additionally, the Board notes that in the 
aforementioned documents, the RO variously and specifically 
informed the veteran of what the evidence had to show to 
establish entitlement to the benefits he sought; what 
information or evidence VA still needed from the veteran; 
what evidence VA had retrieved and considered in his claims; 
what evidence he had to furnish; and what he had to do to 
obtain assistance from VA in connection with his appeal.  In 
addition, the August 2001 RO letter and the December 2002 
SSOC variously informed the veteran of VA regulations 
implementing the VCAA, and its requirements; that VA would 
make reasonable efforts to help him get evidence necessary to 
support his claims, such as medical records, if he gave VA 
enough information about such records so that VA could 
request them from the person or agency that had them; that VA 
needed him to furnish the name and address of the medical 
provider, the time frame covered by the records, and the 
condition for which he was treated; and that VA would request 
such records on his behalf if he signed a release authorizing 
VA to request them.  The veteran has been variously notified 
by the RO that he could help with his claim by informing VA 
of any additional information or evidence that he wanted VA 
to try to obtain for him; where to send additional evidence 
concerning his appeal; and where he could request assistance 
if needed.  Accordingly, the Board finds that the statutory 
and regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and what 
evidence, if any, will be retrieved by VA has been met.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103A and 38 
C.F.R. § 3.159(b)).  

The Board also finds that all necessary development has been 
accomplished.  The RO, on its own initiative, has made 
thorough efforts to assist the veteran in obtaining evidence 
necessary to substantiate his claims.  Extensive VA medical 
records of treatment and evaluation of the veteran, as well 
as the medical records underlying the May 1996 Social 
Security Administration (SSA) decision awarding him 
disability benefits, have either been obtained by the RO or 
submitted by the veteran and his representative; all have 
been associated with the claims file.  In May 2002, the 
veteran was afforded comprehensive VA examinations in 
connection with his claims.  Significantly, the veteran has 
not identified, and the claims file does not otherwise 
indicate, any additional existing evidence that is necessary 
for a fair adjudication of the claims that has not been 
obtained.  In an April 2000 SSA questionnaire and an August 
2001 statement, the veteran identified a VA medical facility 
as the sole source of his medical treatment.  

Under these circumstances, the Board finds that, at this 
juncture, adjudication of the petition to reopen the claim 
for secondary service connection for a left eye disorder, and 
the claim for a rating in excess of 50 percent for major 
depression, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  

II.  Petition to Reopen the Claim for Secondary 
Service Connection
for a Left Eye Disorder

By rating action of January 1995, the RO denied secondary 
service connection for a left eye disorder on the grounds 
that there was no medical evidence that it was a residual of 
the veteran's service-connected jaw fracture.  The evidence 
considered at that time included the veteran's service 
medical records and post-service VA medical records.  The 
veteran was notified of that determination by letter of March 
1995, and he perfected an appeal, but withdrew it in July 
1998.  

Because the veteran withdrew his appeal of the January 1995 
denial, that decision is final as to the evidence then of 
record, and is not subject to revision on the same factual 
basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§  3.104(a), 20.302, 
20.1103.

However, VA may reopen and review a claim which has been 
previously denied if new and material evidence is submitted 
by or on behalf of the veteran.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  See also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  

38 C.F.R. § 3.156(a) provides that "new and material 
evidence" is evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
[Parenthetically, the Board notes the regulations 
implementing the VCAA include a revision of             38 
C.F.R. § 3.156.  However, that revision applies only to 
claims filed on or after August 29, 2001.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.156(a)).  Given the July 1998 rating action on 
appeal, the Board will apply the version of 38 C.F.R. 
§ 3.156(a) in effect prior to August 29, 2001; that version 
appears in the 2001 edition of Title 38 of the Code of 
Federal Regulations].  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial case 
law, "new" evidence is that which was not of record at the 
time of the last final disallowance (on any basis) of the 
claim, and is not "merely cumulative" of other evidence 
that was then of record.  This analysis is undertaken by 
comparing newly received evidence with the evidence 
previously of record.  After evidence is determined to be 
new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the last final denial 
on any basis to determine whether a claim must be reopened.  
See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the 
last final denial pertinent to this claim was the January 
1995 denial of service connection.  Furthermore, for purposes 
of the "new and material" analysis, the credibility of the 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

In this case, the evidence added to the record includes 
voluminous post-service VA medical records including a July 
1995 VA physician's opinion that the veteran had slight 
limitation of left eye abduction and that his congenital left 
esotropia had possibly been worsened by his December 1978 
inservice facial trauma, and the same physician's April 1996 
opinion that the veteran's left eye abduction limitation 
could be due to his inservice facial trauma.  

The Board finds that this evidence is "new," in the sense 
that it was not previously before agency decisionmakers, and 
is not cumulative or duplicative of evidence previously of 
record.  The Board also finds that this evidence is 
"material" for the purpose of reopening the claim, as it 
shows the current existence of eye disorders which may be 
related to the veteran's service-connected jaw fracture 
residuals.  To reopen a claim for service connection, 
evidence need only, at a minimum, contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually convince VA to alter its decision.  See Hodge, 155 
F.3d at 1363; 38 C.F.R. § 3.156.  The Board thus finds that 
this new evidence is so significant that it must be 
considered to fairly decide the merits of the claim for 
secondary service connection for a left eye disorder.  

Accordingly, as new and material evidence has been submitted, 
the Board finds that the criteria for reopening the claim for 
secondary service connection for a left eye disorder are met, 
and the appeal is granted to this extent.  

III.  A Rating In Excess of 50 Percent for Major Depression

A.  Background

Historically, by rating action of April 1996, service 
connection was granted, and a 30 percent rating was assigned 
under Diagnostic Code (DC) 9405, for major depression, 
effective July 1992.  By rating action of July 1998, an 
increased rating to 50 percent was granted for major 
depression from July 1992 under DC 9434; a temporary total 
rating of 100 percent was assigned from January through March 
1995 under the provisions of 38 C.F.R. § 4.29; and a 
schedular 50 percent rating was restored from April 1995. 

During 1993 VA hospitalization for rehabilitation for alcohol 
abuse, no past psychiatric history was noted.  On mental 
status examination in March, the veteran was alert and 
oriented, and stream of thought was spontaneous, coherent, 
and relevant.  Mood was neutral.  Affect was appropriate to 
thought content.  He denied suicidal or homicidal thoughts.  
No delusions or thought disorders were noted.  Memory, 
judgment, insight, and motivation were fair.  The veteran was 
noted to be currently unemployed; he was considered to be 
competent.  At the time of hospital discharge in April, the 
diagnosis was alcohol dependence for rehabilitation, and a 
Global Assessment of Functioning (GAF) score of 75 was 
assigned.

On mental status examination during September 1993 VA 
hospitalization, the veteran was alert and oriented in 3 
spheres.  Memory was intact, and he was cooperative, with an 
adequate disposition.

During a September 1993 hearing before a hearing officer at 
the RO, the veteran testified that he was on the verge of 
losing his job because of his absence due to VA medical 
treatment for his jaw disorder.

In an October 1993 letter, the veteran's employer stated that 
the veteran had been terminated from his job because of his 
absence due to medical treatment.

In a February 1994 statement, a VA physician noted that the 
veteran had work activity limitations created by his service-
connected jaw disorder; no limitations due to any psychiatric 
impairment were noted.      

In an April 1994 statement, the veteran stated that he had 
recently lost his job due to medical convalescence as a 
result of his service-connected jaw disorder.

A May 1994 VA Social and Industrial Survey noted that the 
veteran currently lived with his wife, and that he last 
worked in September 1993 as a housekeeper.  Prior to this he 
reported having held a number of jobs, which he had been 
unable to maintain because of jaw pain and absences due to 
medical treatment thereof.  The veteran complained of 
financial problems, constant depression, and difficulty 
sleeping, and reported no hobbies or interests.  The social 
worker commented that the veteran presented with an angry 
affect, and his mood seemed depressed.  He expressed 
impatience with the delays associated with his application 
for increased VA disability compensation benefits.  He felt 
that he was unable to return to work because of impairment 
stemming from his jaw disorder, namely, pain which interfered 
with his ability to concentrate and do a job, and the 
necessity of absence from work to obtain medical treatment.         

On June 1994 VA psychiatric examination, the veteran was 
noted to be currently unemployed as a result of his jaw 
disorder, and stated that in previous years he had lost jobs 
because of severe, persistent jaw pain.  He currently lived 
with his wife.  A review of his education history revealed 
that he had a General Educational Development (GED) 
certificate (high school equivalency diploma).  His main 
current complaint was depression.  On mental status 
examination, the veteran was rather talkative, spontaneous, 
relevant, and coherent.  His mood did not manifest severe 
depression.  He was not actively suicidal or homicidal.  
Affect was appropriate, and there was no loosening of 
associations.  There were no psychotic symptoms, in terms of 
hallucinations or delusions.  He had fair insight into his 
problem.  Judgment was not grossly impaired.  He had no 
difficulty with orientation or any memory deficit.  The 
examiner concluded that the veteran described symptoms that 
were consistent with major depression.  These consisted of 
sleep problems, disinterest or loss of interest, poor energy, 
concentration, and appetite, and suicidal ideations.  The 
examiner opined that, although most of his difficulties could 
be associated with his current medical problem, persistent 
jaw pain, the veteran did have diagnosable recurrent major 
depression, with a current GAF score of 75 (which was also 
the score for the past year).  

On October 1994 VA dental examination, the examiner noted the 
veteran's work limitations since September 1993 due to 
disabling pain and discomfort as a result of his service-
connected jaw disorder.

In a statement of November 1994, the veteran stated that he 
had lost his job as a maintenance man/housekeeper because of 
time lost as a result of his service-connected jaw disorder 
and medical treatment therefor.

From January to March 1995, the veteran was hospitalized at a 
VA medical facility with complaints of progressively-
worsening depression since 1993 jaw surgery, jaw pain, and 
stress and financial problems due to his unemployment.  This 
was noted to be his first psychiatric hospitalization.  On 
mental status examination, the veteran was cooperative and 
well-oriented in 3 spheres.  Speech was normal in tone and 
volume.  Memory and proverb interpretation were good, and he 
was able to do calculations.  He had some insight into his 
illness, and judgment was fair.  Mood was depressed, with no 
current suicidal or homicidal ideation.  There was no 
evidence of a thought or perceptual disorder.  During his 
hospital course, the veteran's depression was identified to 
be secondary to his chronic jaw pain and difficulty eating 
and swallowing.  He was treated with medications, with 
complete resolution of the pain, and the veteran started 
eating better.  At the time of hospital discharge, the 
veteran was found competent but unable to work.  The 
diagnoses included adjustment disorder with depressed mood, 
and a GAF score of 70 was assigned.

On July 1995 VA psychiatric examination, the veteran was last 
noted to have been employed in 1993, when he was terminated 
from his job after he failed to report back to work on 
account of jaw surgery in September 1993.  About a year ago, 
he tried to work as a security guard, but he only lasted for 
a day and a half due to physical debilitation in the form of 
easy fatigue from chronic jaw pain; he only lasted a few 
hours working with his brother's roofing business due to 
physical fatigue and weakness on account of his jaw pain.  He 
currently complained of crying spells, a disturbed sleep 
pattern due to chronic jaw pain which was somewhat relieved 
by medication, and discomfort in public places.  On current 
examination, the veteran was appropriately dressed.  Affect 
was appropriate, and mood depressed.  He was tearful due to 
inability to have sexual relations with his wife due to his 
depression.  There were no suicidal or homicidal ideations.  
Reality testing and memory were intact.  Judgment was not 
grossly impaired, and he had partial insight.  The diagnoses 
included mild to moderate recurrent major depression.  The 
GAF score for the past year was 60, and currently was 50, 
which the examiner indicated reflected moderate to severe 
social and occupational impairment on account of recurrent 
depression associated with an enduring stressor, persistent 
jaw pain.

On August 1995 VA psychological testing, the veteran related 
an inability to work due to jaw pain, and episodes of 
depression with suicidal thoughts because of financial 
problems.  He stated that he was not anxious, and he denied 
hallucinations.  He reported poor sleep, some feelings of 
paranoia, and no sexual relationships.  Appetite was pretty 
good, and he had gained 30 pounds.  Psychological testing 
depicted extreme levels of psychologic distress, including 
both depression and anxiety.  The profile depicted 
depression, nervousness, anxiety, patterns of weakness, 
fatigue, lack of initiative, and a pervasive lack of self-
esteem and self-confidence.  The veteran was viewed as 
generally relating poorly and tending to escape from reality 
pressures and possibly through withdrawal.  A long history of 
insecurity, immaturity, and a well-established proclivity to 
physical complaint were suggested.  Insight appeared absent.  
The impression was moderate to severe recurrent major 
depression, rule out psychotic features.

In a March 1996 addendum to the July 1995 VA examination 
report, the same physician opined that it was most likely 
that the veteran's major depressive episodes were a result of 
intractable jaw pain secondary to his jaw injury.  The pain 
had been intractable despite appropriate treatment including 
surgical intervention.  His resulting diminished self-esteem 
from loss of productivity related to his jaw condition had 
perpetuated a persistent depressive mood.

Of record is a May 1996 SSA disability determination finding 
the veteran entitled to a period of disability and disability 
insurance benefits from September 1993 due to severe physical 
and mental impairments including jaw pain and limitation of 
function, carpal tunnel syndrome, and recurrent major 
depression.  The veteran's psychiatric disorder was felt to 
be productive of marked restrictions of activities of daily 
living and difficulties in maintaining social functioning; 
frequent deficiencies of concentration, persistent, or pace, 
resulting in failure to complete tasks in a timely manner in 
work settings or elsewhere; and infrequent episodes of 
deterioration or decompensation in work or work-like settings 
which caused him to withdraw from that situation or to 
experience exacerbation of signs and symptoms.

On October 1996 VA psychiatric examination, the veteran was 
noted to have been unemployed for approximately the last 3 
years due to his problem with jaw pain.  He was noted to have 
been free from suicidal and homicidal ideations for a long 
time, and he had no history of suicide attempts.  He 
currently complained of depression, lack of interest in 
things, lack of motivation, withdrawal, insomnia, lack of 
appetite with difficulty in eating, uselessness, 
hopelessness, and lack of sexual interest and ability to 
function.  Antidepressant medications had provided some 
relief.  There was no evidence of psychosis, overt cognitive 
deficit, or overt bipolar disorder.  On current mental status 
examination, the veteran was oriented and coherent, with 
mildly-pressured speech due to jaw pain and tightened jaws.  
He was coherent, relevant, nonpsychotic, depressed, and sad 
concerning his jaw pain and his wife's illness.  There were 
no suicidal or homicidal ideations.  Reality testing was 
intact, memory fair, and intelligence questionable and 
possibly below average.  He was free from any bizarre 
behavior.  The diagnoses included major depressive disorder 
by history, and history of adjustment disorder with 
depression.  The current GAF score was 65, and also 65 for 
the past year.

An April 1997 VA Social and Industrial Survey indicated that 
the veteran attended a junior college in the post-service 
years, but he did not complete 2 courses and had to quit due 
to severe jaw pain.  He stated that he had friends, but did 
not socialize with them; his main socialization was with 
family members.  He reported no hobbies or interests, and 
felt that he did not have the physical ability or energy to 
engage in any hobbies.  He gave a history of post-service 
employment in security and maintenance-type jobs, but had not 
attempted to secure employment since his last surgery in 
September 1993, and he felt unable to work due to nerves and 
jaw pain.  He gave a 4-year history of impotence.  The social 
worker commented that the veteran appeared depressed, with a 
flat affect.  He was tearful at times when discussing events 
in his life.  His intelligence was suspected to be below 
average.  He was often slow to give answers.  He was neat, 
clean, and cooperative.

On July 1998 VA psychiatric examination, the veteran was 
noted to have been unemployed since he worked as a 
maintenance man in 1993, secondary to inability to manage his 
work due to jaw pain.  Prior to that, he also had to leave a 
security guard job he had held for approximately 9 years 
because of chronic pain problems.  The veteran indicated that 
he had no close friends, and went out only for medical 
appointments.  He felt that people were staring at him 
because of his jaw deformity and bad breath, and felt 
comfortable only at home.  He described a good relationship 
with his wife, but felt guilty about his dependence on her.  
He stated that he had no hobbies, and denied any significant 
interests and goals.  He did not like to watch television, 
and he had trouble concentrating.  He spent most of his time 
staring out the window and thinking.  He had good 
relationships with his mother and other family members, and 
saw them at least weekly.  He reported somewhat better 
control of his depression on a regimen of prescribed 
medications, but his jaw pain had worsened.  His current 
major complaint was chronic and constant jaw pain and 
headaches, and he was despondent about his poor physical 
condition.  He also complained of intermittent anxiety and 
restlessness, a constant low mood with a poor self-image, 
frequent crying spells about 3 times per week, apathy, a poor 
energy level, problems with concentration, lack of sex drive, 
poor sleep (which was generally secondary to jaw pain), and 
some irritability at home (but no aggressive behavior or 
arguments with his wife).  He reported an adequate appetite, 
and denied hallucinations, ideas of reference, and current 
suicidal ideation.  He had never made a suicide attempt.  

On current mental status examination, the veteran was 
cooperative, neat, and clean.  He had an obvious left jaw 
deformity with limited range of motion while speaking.  
However, his speech was easily understood, and he was alert 
and oriented in           3 spheres.  Mood was dysphoric, 
with occasional tearfulness when discussing his problems.  
Cognitive function was good, and memory and judgment were 
intact.  Train of thought was relevant, coherent, and 
logical.  Affect was somewhat blunted, but otherwise 
appropriate to content.  There was no overt psychomotor 
slowing.  He denied hallucinations, and there were no 
delusions or loosening of associations.  He denied suicidal 
and homicidal ideation, and insight was fair.  The 
impressions included major depressive disorder, and the 
current GAF score was 55; the GAF score for the past year was 
60.  The examiner commented that the veteran had significant 
depression that had been only moderately improved with 
psychotropic medication, and that he had significant social 
and industrial impairment with significant social isolation 
and a 5-year history of unemployment.

On August 1999 VA outpatient psychiatric evaluation, the 
veteran was noted to be somewhat somatic, but coping better 
with his physical conditions than previously.  He was still 
limited in terms of socialization, but had no crying spells 
or other overt vegetative symptoms except insomnia.  The 
veteran was alert, oriented, and coherent, with mildly-
pressured speech at times.  He was somewhat restless, 
anxious, and apprehensive about his medical conditions.  
There was no suicidal or homicidal ideation, increased 
psychomotor activities, confusion, or evidence of psychosis.  
Mood was neutral, with sadness at times.  There was no other 
unusual behavior.  The assessment was recurrent major 
depressive disorder, and the GAF score was 65.     

On December 1999 VA outpatient psychiatric evaluation, the 
veteran was noted to be tolerating his medications well, and 
felt that they were helping him in terms of his mood.  He was 
alert, oriented, coherent, and relevant.  He became somewhat 
emotional and tearful-like, concerned about his somatic 
problems, but with no suicidal or homicidal ideation or 
increased or decreased psychomotor activities, mania, or 
psychosis.  Reality testing was intact, and insight was 
limited.  The assessment was major depressive disorder, and 
the GAF score was 65. 

On April 2000 VA outpatient psychiatric evaluation, the 
examiner educated the veteran about the fact that his anxiety 
symptoms could be due to caffeine from drinking too much 
coffee, and he was instructed to taper his caffeine intake.  
He was alert, oriented, and somewhat up-tight.  Mood was 
sort-of anxious and also low when he spoke about his jaw 
problems.  There was no psychosis, increased or decreased 
motor activities, suicidal or homicidal ideation, or memory 
deficit.  He was well-oriented, and reality testing was 
intact.  Insight was somewhat limited.  The assessment was 
major depressive disorder, and the GAF score was 65. 

On July 2000 VA outpatient psychiatric evaluation, the 
veteran complained of worsening depression and anxiety, with 
hopelessness, worthlessness, and crying spells.  He was 
poorly motivated, lacked energy, and had insomnia.  He 
described maintaining a monotonous lifestyle without much 
socialization.  The veteran was alert, oriented, and 
childish, seeking reassurance.  He was somewhat concrete and 
tearful at times.  Mood was anxious and low, but there were 
no overt increased or decreased motor activities, psychosis, 
or suicidal or homicidal ideation.  He was well oriented, 
with no memory deficit, and insight was limited.  The 
assessment was major depressive disorder, and the GAF score 
was 55 to 60. 

On September 2000 VA outpatient psychiatric evaluation, the 
veteran reported doing better in terms of a brighter mood.  
He felt more relaxed and slept better.  His current 
medication was noted to be helping more than any other 
previous ones.  He was alert and well-oriented, with a 
brighter affect and mood; he was more positive.  He was still 
preoccupied with his jaw problems, but was more receptive to 
counseling.  There was no increased or decreased motor 
activity, psychosis, memory deficit, or suicidal or homicidal 
ideation.  He expressed insight.  The assessment was major 
depressive disorder, and the GAF score was 60. 

On December 2000 VA outpatient psychiatric evaluation, the 
veteran was noted to be more positive generally, but still 
somatic, concerned about his pain and aches, limited jaw 
movement, insomnia, anxiety, and fear of losing control.  The 
examiner noted no overt panic attack.  His socialization 
remained limited.  The veteran was alert, well-oriented, 
coherent, and pleasant, but at times became dysphoric, 
somewhat discouraged, anxious, and apprehensive.  He was not 
psychotic, and there was no increased or decreased motor 
activity or suicidal or homicidal ideation.  He had limited 
insight, and at times he was superficial.  There was no 
bizarre behavior or memory deficit.  He was still somatically 
concerned.  The assessment was major depressive disorder, and 
the GAF score was 65. 

On April 2001 VA outpatient psychiatric evaluation, the 
veteran was alert, oriented, and pleasant, but at times 
became dysphoric, discouraged, and somewhat anxious and 
apprehensive.  He was appreciative of supportive counseling.  
There was no suicidal or homicidal ideation, increased or 
decreased motor activity suggesting mania, agitation, global 
confusion in terms of memory deficits, active psychotic 
problem, or looseness of associations.  Insight was fair, and 
judgment was not grossly impaired.  The assessment was major 
depressive disorder, and the GAF score was 65. 

On August 2001 VA outpatient psychiatric evaluation, the 
veteran reported that his mood had been relatively 
stabilized, and he did not have such overt depression, but he 
still worried about uncertainty and his medical conditions.  
He tended to avoid people.  He was compliant with his 
medications and felt that they helped him.  He was alert, 
oriented, coherent, and pleasant, but definitely anxious, 
apprehensive, nervous, and even restless at times.  Even 
though mood seemed to be brighter than previously, and affect 
was appropriate, the veteran still had "butterfly 
sensations" with sadness regarding his disability.  He was 
still somewhat withdrawn in terms of being asocial.  There 
were no active delusions or hallucinations, looseness of 
associations, or suicidal or homicidal ideations.  There was 
no psychosis or increased motor activities suggesting mania.  
The veteran expressed insight, and judgment was not grossly 
impaired.  The assessment was major depressive disorder. 
  
On May 2002 VA psychiatric examination, the veteran was noted 
to have had his first and only psychiatric hospitalization 
for depression in 1995.  He was noted to have been married to 
a very supportive wife since 1992.  He currently complained 
of constant, unremitting depression, a low level of interest, 
lack of motivation, a poor energy level, a varied appetite, a 
bad sleep pattern, episodes of crying spells, marked anxiety, 
anticipatory fear, escalating dysphoric feelings of 
nervousness, a poor self-image, and chronic, constant jaw 
pain.  He seldom went outside his house, embarrassed by 
having to wear a mouthpiece for his jaw and by bad breath.  
He reported that his prescribed medication diminished his 
feelings of tension and edginess, and that he had not been 
able to function in a productive work setting since 1993, 
subsequent to his last jaw surgery.  To minimize the 
intensity of his jaw pain, which was aggravated by body 
movement, he spent most of his time indoors, sitting on the 
couch.  He did not desire socialization, even with immediate 
family members.  He was visited by his 4 brothers and his 
mother, who lived nearby.  

On current examination, the veteran was alert and oriented in 
3 spheres and generally pleasant.  Mood was depressed, and 
affect constricted.  He was well-groomed, with good personal 
hygiene.  Speech was normal, coherent, and relevant.  He 
admitted to paranoid trends in thinking, jumping at the sound 
of a telephone ringing, and had feelings of intense anxiety 
when he saw the door of his house open.  His self-image was 
poor, and he felt embarrassed by his facial deformity and bad 
breath.  He denied hallucinations and homicidal and suicidal 
thinking, and no delusional thinking was elicited.  Memory 
was intact.  Concentration was impaired, and his general fund 
of knowledge was poor.  Attention span was adequate, and 
judgment and insight were good.  The diagnosis was chronic, 
severe major depressive disorder, and the GAF score was 45 
both currently and for the past year.   
          
B.  Analysis

Under the applicable criteria, disability evaluations are 
determined by comparing a veteran's present symptomatology 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.      38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a 
question arises as to which of          2 ratings apply under 
a particular DC, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The veteran's major depression, rated under 38 C.F.R. 
§ 4.130, DC 9434, is actually evaluated pursuant to a general 
rating formula for mental disorders.  Under that rating 
formula, a 50 percent evaluation is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation requires occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.  

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: grossly 
inappropriate behavior; persistent danger of hurting himself 
or others; intermittent inability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of closes relatives, or his own occupation or name.  

Considering the pertinent medical evidence of record in light 
of the above-referenced criteria, the Board finds that the 
symptoms of the veteran's major depression are consistent 
with no more than the currently-assigned 50 percent rating 
under the general rating formula.  As indicated above, the 
veteran's major depression is primarily manifested by 
depression, anxiety, and disturbances of motivation and mood, 
resulting in sleep impairment, loss of interest, and poor 
energy, concentration, and appetite.  Thus, the medical 
record generally reflects a psychiatric disability picture 
over the years that is productive of occupational and social 
impairment with no more than reduced reliability and 
productivity.  

None of VA examination findings from 1993 to 2002, described 
in detail above, reflect that the veteran has occupational 
and social impairment with deficiencies in most areas, such 
as work, family relationships, judgment, thinking or mood, 
due to such symptoms as obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting ability to function independently, appropriately 
and effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
and inability to establish and maintain effective 
relationships.  Although, as indicated above, the veteran 
clearly suffers from depression, anxiety, and disturbances of 
motivation and mood, with associated symptoms, the medical 
evidence simply fails to establish that he manifests any of 
the above-referenced criteria for a 70 percent rating.  The 
Board notes that the veteran has regularly reported that 
treatment for his major depression with medications had 
helped him, and the record reflects consistent good grooming 
and hygiene, coherent and relevant speech, good orientation, 
memory, and impulse control, and a good relationship with his 
wife of many years, as well as continued maintenance of 
social contact with many family members.  While the June 1994 
psychiatric examiner noted that the veteran described 
symptoms, to include suicidal ideation, that were consistent 
with major depression, all other documents reflect that he 
has consistently denied suicidal ideation for many years, and 
has never made an attempt.

In assessing the severity of the veteran's service-connected 
psychiatric disability, the Board also has considered the GAF 
scores assigned throughout the years.  The GAF is a scale 
reflecting the psychological, social and occupational 
functioning under a hypothetical continuum of mental illness.  
See The American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-
IV).  See also Carpenter v. Brown, 8 Vet. App. 240, 243 
(1995).

In this case, the  evidentiary record reflects assigned GAF 
scores of 75 in 1993 and 1994, 70 following hospitalization 
in March 1995, 50 in July 1995, 65 in 1996,     55 in 1998, 
65 from August 1999 to April 2000, 55 to 60 in July 2000, 60 
in September 2000, 65 in December 2000 and April 2001, and 45 
in May 2002.  Clearly, then, most of the GAF scores assigned 
fall in the 60 to 75 range.  According to the DSM-IV, scores 
between 51 and 60 indicate moderate symptoms (e.g. a flat 
affect, circumstantial speech, and occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g. having few friends, and conflicts with 
peers or co-workers).  Scores between 61 and 70 indicate some 
mild symptoms (e.g. depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning, 
but generally functioning pretty well, with some meaningful 
interpersonal relationships.  Scores between 71 and 80 
indicate symptoms, if present, that are transient and 
expectable reactions to psychosocial stressors, and no more 
than slight impairment in social, occupational, or school 
functioning.  The scores between 60 and 75 clearly reflect no 
greater psychiatric impairment than is contemplated in 50 
percent rating currently assigned his major depression.

The Board notes that the veteran has received low GAF scores 
of 50 in July 1995 and 45 in connection with the most recent, 
May 2002, VA examination.  According to the DSM-IV, GAF 
scores between 41 and 50 indicate serious symptoms (e.g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or serious impairment in social, occupational, 
or school functioning (e.g. having no friends, and inability 
to keep a job).  However, the actual symptoms reported by the 
veteran in connection with each of these examinations do not 
appear to support the GAF scores then assigned.  In addition 
to the symptoms noted above, in July 1995, the veteran was 
tearful due to sexual problems and depression, had only 
partial insight, and had experienced some work-related 
problems, related primarily to his jaw problems (a condition 
for which he is separately compensated).  The July 1995 
examiner specifically noted that there were no suicidal or 
homicidal ideations, that reality testing and memory were 
intact, and that the veteran's judgment was not grossly 
impaired.  Likewise, in May 2002 (at which time the examiner 
assessed the veteran's major depression as "severe"), the 
veteran also admitted to paranoid trends in thinking, 
anxiety, and a poor self-image.  Again, however, he denied 
hallucinations and homicidal and suicidal thinking, and no 
delusion thinking was elicited.  He also had intact memory, 
an adequate attention span, and good judgment and insight.

There is no question that the GAF score and the 
interpretations of the score are important considerations in 
rating a psychiatric disability.  See, e.g., Richard v. 
Brown, 9 Vet. App. 266, 267 (1996); Carpenter, 8 Vet. App. at 
243.  However, the GAF score assigned in a case, like an 
examiner's assessment of the severity of a condition, is not 
dispositive of the evaluation issue; rather, they must be 
considered in light of the actual symptoms of the veteran's 
disorder (which provide the primary basis for the rating 
assigned).  See 38 C.F.R. § 4.126(a).  Considering the 
veteran's actual symptoms in light of the pertinent criteria 
for evaluating psychiatric disability, the Board must 
conclude that the veteran experiences a level of psychiatric 
impairment consistent with no more than the current 50 
percent evaluation.  Inasmuch as the next higher, 70 percent, 
evaluation under the rating schedule are not met, it 
logically follows that the criteria for the maximum, 100 
percent, rating likewise are not met.

The above determinations are based upon consideration of 
pertinent rating schedule provisions.  Additionally, the 
Board notes that there is no showing that the veteran's major 
depression has reflected so exceptional or unusual a 
disability picture as to meet the criteria for invoking the 
procedures for assignment of any higher evaluation on an 
extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).  In this 
regard, the Board notes that the major depression has not 
objectively been shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned rating).  
While the service-connected psychiatric disorder does impair 
the veteran's ability to work to the extent that it reduces 
his reliability and productivity, the record reflects that 
the primary reason that he was terminated from his last job 
in 1993, and the primary disability that continues to be 
responsible for his industrial impairment is intractable jaw 
pain, for which service-connected disability he is separately 
compensated.  Moreover, the major depression is not shown to 
warrant frequent periods of hospitalization or to otherwise 
render impractical the application of the regular schedular 
standards; his sole psychiatric hospitalization occurred in 
1995.  In the absence of evidence of such factors as those 
outlined above, the Board is not required to undertake the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that the claim 
for a rating in excess of 50 percent for major depression 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski,  1 Vet. App. 49, 55-57 (1990).


ORDER

As new and material evidence has been submitted to reopen a 
claim for secondary service connection for a left eye 
disorder, the appeal is granted to this extent.

A rating in excess of 50 percent for major depression is 
denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

